Filed 9/11/20 P. v. Robinson CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


 THE PEOPLE,
                                                                                             F077893
           Plaintiff and Respondent,
                                                                               (Super. Ct. No. F18902266)
                    v.

 CHRISTOPHER LEE ROBINSON,                                                                OPINION
           Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Fresno County. Jonathan M.
Skiles, Judge.

         Kristin Traicoff, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Xavier Becerra, Attorney General, Gerald A. Engler, Chief Assistant Attorney
General, Michael P. Farrell, Assistant Attorney General, Louis M. Vasquez, Amanda D.
Cary, and Cavan M. Cox II, Deputy Attorneys General, for Plaintiff and Respondent.
                                                        -ooOoo-
                                                INTRODUCTION
         A jury convicted defendant Christopher Lee Robinson of corporal injury upon a
cohabitant in violation of Penal Code section 273.5, subdivision (a) after he stabbed the
victim in the neck with a comb. On the second day of trial, a juror called in sick. Over
defendant’s objection, the trial court discharged the juror and replaced her with an
alternate. On appeal, defendant argues the court reversibly erred in discharging the juror.
       We affirm the judgment.
                               FACTUAL BACKGROUND
       Delana L. was temporarily living with defendant and his mother when defendant
told her she needed to move out. Delana and defendant verbally argued as she packed
her belongings. According to Delana’s cousin, Nicole, defendant was saying “horrible
things” to Delana. While they were outside packing the moving truck, Nicole told
Delana not to go back into the house by herself. Delana went back inside.
       While inside the bathroom, Delana bent over to pick up the rugs and, as she stood
up, she was stabbed in the neck. She went outside, called 911, and reported to the
dispatcher that defendant, her ex-boyfriend, had stabbed her in the neck with a pointy
“rat” comb and she was bleeding. Delana asked the 911 dispatcher to send someone to
“chaperone” because she was scared of getting hurt but wanted to finish moving her
belongings out of the house.
       Nicole saw Delana holding her neck when she walked outside, and Delana told
Nicole defendant had stabbed her with a comb. Nicole noticed a puncture wound on
Delana’s neck where it appeared the comb had gone under her skin; the wound was
actively bleeding and Delana was wiping it. According to Nicole, defendant followed
Delana outside while yelling obscenities and denying he stabbed her. Nicole stepped in
between defendant and Delana and told defendant to leave Delana alone.
       Deputy Esteban Morones responded to the call. He took a statement from Delana
in which she reported defendant had assaulted her. Delana told Deputy Morones that she
and defendant had been verbally arguing, and then defendant stabbed her in the neck with
a pointed-end rattail comb while they were in the bathroom. Delana pushed defendant
and then ran outside and called 911. She stated she and defendant had previously dated

                                             2.
for eight months and had been living together “on and off” for two months. Deputy
Morones photographed a puncture wound on the right side of Delana’s neck and the
photographs were admitted at trial.
       At trial, Delana recanted many of her previous statements. She testified she
recalled getting “poked” in the neck when she stood up in the bathroom, but she did not
know who or what poked her. She denied she was bleeding and she denied seeing a
rattail comb or what or who “poked” her that day. She testified she had an artificial plant
in the bathroom, and she had been poked by her artificial plants in the past. She only
called 911 because Nicole threatened to call the police if she did not.
       The People presented an expert witness who testified regarding “cycles of
violence” and “power of control.” He explained an abuse victim may not call the police
on her abuser because she still loves him, or she may fear retaliation by the abuser if he is
released. He noted a victim may recant prior accusations against an abuser at trial for the
same reasons. He testified it is very common for victims of domestic violence to
downplay or deny instances of abuse and to blame themselves. The court instructed the
jury it could consider this evidence in evaluating Delana’s credibility but that it was not
evidence defendant committed any of the crimes charged against him.
       The defense presented one witness at trial, defendant’s daughter, Dori Robinson.
Dori testified she helped Delana move on the day of the incident and did not witness
Delana and defendant argue physically or verbally that day. She recalled having a clear
view of the bathroom and seeing Delana bend over and then stand up. Delana did not
report being injured when she stood up or say anything about being “poked” until “an
hour or two later.” Dori also did not see a comb in the bathroom after learning about
Delana’s injury. However, she remembered there were numerous plants in the bathroom
that had injured Dori “plenty of times.”
       The jury convicted defendant of one count of corporal injury on a cohabitant,
spouse, or someone in a former dating relationship in violation of Penal Code section

                                             3.
273.5, subdivision (a), and the court sentenced defendant to six years’ imprisonment, the
middle term doubled based on defendant’s strike prior.
                                       DISCUSSION
       In his sole issue on appeal, defendant contends the court abused its discretion by
replacing a sick juror midtrial with an alternate.
I.     Relevant Background
       On the first day of testimony, Juror No. 6 submitted two notes to the court asking
questions about aspects of the evidence. In the first note, she asked whether Delana’s
hair was tied up during the incident. Both counsel then asked Delana this question, and
she responded that her hair was pulled back in a ponytail. In the second note, Juror No. 6
asked whether Nicole, Delana’s cousin, recalled if all the plastic plants were removed
before the 911 call, or whether additional plastic plants were removed after the 911 call.
Both counsel asked Nicole additional questions related to the juror’s question. Nicole
testified she believed all the plastic plants had been removed from the house before the
incident.
       Shortly before the first day of testimony concluded, the court advised the jury the
prosecution had one additional witness to present the next day before resting. The court
further noted it was highly likely the jury would “have all of the evidence by tomorrow
morning and pretty likely that [the parties would] be arguing and getting the case to [the
jury] tomorrow afternoon.”
       The next day, a Friday, Juror No. 6 left the court a voicemail at 3:00 a.m. The
court notified both parties and stated it believed it was some kind of gastrointestinal
issue. The court noted its understanding that the evidence was potentially going to
conclude that day.
       Defense counsel asked the court to “be dark” that day and stated it was his
understanding Juror No. 6 informed the court she would be available to return on



                                              4.
Monday. Defense counsel noted that “[a]ll along from the outset of this trial we have
informed potential jurors that this could go into Tuesday,” and they “would conclude by
Tuesday” given that there were potentially only two or three witnesses left. Defense
counsel argued that if they “were to come back on Monday for this juror who has already
invested some time into this and clearly has paid very close attention to testimony
demonstrated by the fact that she submitted two notes to the Court during the evidence,
[they] would still be ready to close and submit the case to the jury on Tuesday as
originally planned from the outset.” He acknowledged that they “have alternates for a
reason,” but asserted a one-day delay did not justify seating one, “especially knowing that
this juror is able to come back on Monday.”
       The court responded that Juror No. 6 “believes she could be here on Monday,” but
the court had “no idea what she is sick with or whether that’s actually something that
would work.” The prosecutor agreed with the court and asked the court to proceed with
trial that day.
       The court decided to discharge Juror No. 6 and seat an alternate because the trial
was likely going to conclude that day and there were “13 jurors in the back ready to go.”
In so holding, the court noted the reason they have alternates is because of the possibility
of a juror not being able to be there.
II.    Standard of Review and Applicable Law
       A court’s decision to replace a juror with an alternate is reviewed for abuse of
discretion. (People v. Leonard (2007) 40 Cal. 4th 1370, 1409.) By statute, a trial court
may discharge any juror who “becomes ill, or upon other good cause shown to the
court[,] is found to be unable to perform his or her duty.” (Pen. Code, § 1089; see People
v. Duff (2014) 58 Cal. 4th 527, 560.) Discharge of a juror under section 1089 is
committed to the discretion of the trial court, and we review whether the grounds for such
discharge appear in the record as a “demonstrable reality.” (People v. Thompson (2010)



                                              5.
49 Cal. 4th 79, 137.) “The demonstrable reality test entails a more comprehensive and
less deferential review. It requires a showing that the court as trier of fact did rely on
evidence that, in light of the entire record, supports its conclusion that [the basis for
removal] was established.” (People v. Barnwell (2007) 41 Cal. 4th 1038, 1052–1053;
accord, People v. Williams (2015) 61 Cal. 4th 1244, 1262.)
       “‘Once a trial court is put on notice that good cause to discharge a juror may exist,
it is the court’s duty “to make whatever inquiry is reasonably necessary” to determine
whether the juror should be discharged.’” (People v. Leonard, supra, 40 Cal.4th at p.
1409; accord, People v. Duff, supra, 58 Cal.4th at p. 560 [trial court “‘has an affirmative
obligation to investigate’”]; People v. Bell (1998) 61 Cal. App. 4th 282, 287 [court must
“make a reasonable inquiry to determine whether the person in question is able to
perform the duties of a juror”].) But the scope of the investigation, like the decision to
discharge a juror, is “‘committed to the sound discretion of the trial court.’” (People v.
Duff, supra, at p. 560.)
III.   Analysis
       Defendant contends the court abused its discretion in discharging the juror because
it “was not aware of facts that constituted good cause” to support the discharge and it
“failed to make any inquiry to ascertain such facts.” Rather, the only information the
court had was that Juror No. 6 was ill on a Friday and believed she could return to court
the following Monday. He contends the juror “did not express uncertainty … about the
expected length of her illness nor express that she had an illness that was so serious that
the court could reasonably conclude she would require more than three days to
convalesce.” He argues the error was structural and no showing of prejudice is required.
Alternatively, he contends he was prejudiced by the juror’s excusal. The People respond
the trial court did not abuse its discretion by dismissing the juror, and even if it did, any
error was harmless because defendant was tried by a fair and impartial jury. Further, they



                                              6.
contend the error was not structural because the alternate juror observed the same
evidence and received the same instructions. We agree with the People.
       Here, the court had good cause to discharge Juror No. 6 in light of her
representation that she was sick and unable to attend what was scheduled to be the last
day of a two-day trial. The record reflects the trial court relied on the juror’s
representation that she was ill in determining she was unable to proceed. Indeed, the
court considered this fact coupled with its uncertainty that the juror would be able to
return on Monday, that the evidence was set to conclude that day, and that there were
jurors and alternates waiting in deciding to discharge Juror No. 6. There is nothing in the
record to cast doubt on the court’s valid, statutory reason for the removal. Thus, we
cannot conclude it abused its discretion in discharging Juror No. 6.
       Additionally, though it may have been preferable for the court to have spoken
directly to the juror, we also cannot conclude the court abused its discretion in failing to
conduct a further inquiry. Here, the juror left a voicemail for the court explaining she
would be absent, the reason for her absence, and the length of time she would be
unavailable for jury service. The court relayed the information on the record to both
counsel. It then relied upon the juror’s representations, the stage of the proceedings, and
the potential inconvenience to the jurors and alternates in concluding it would excuse
Juror No. 6. Defense counsel never asked the court to contact the juror directly or to
investigate further or objected on this ground. We cannot say on this record the court’s
decision “exceeded the bounds of reason or was manifestly unjust. [Citation.]” (People
v. Dell (1991) 232 Cal. App. 3d 248, 256; accord, People v. Leonard, supra, 40 Cal.4th at
pp. 1409–1410 [rejecting argument court conducted inadequate investigation because it
did not speak directly to juror and concluding message left on court’s answering machine
explaining juror’s absence and length of time he would be unavailable for jury service
was sufficient to justify removing the juror; “[n]o further inquiry was required”]; see
People v. Landry (2016) 2 Cal. 5th 52, 88–89 [no abuse of discretion to discharge sick

                                              7.
juror when court did not know when she would be able to return and was about to enter
final phase of closing argument and instruction when juror called in sick]; People v. Duff,
supra, 58 Cal.4th at p. 560, fn. 15 [court not required to call sick juror into courtroom to
establish illness]; People v. Bell, supra, 61 Cal.App.4th at pp. 288–289 [court made
sufficient inquiry and did not abuse its discretion in dismissing juror after conferencing
with parties and considering that timing of juror’s return was uncertain and jurors,
alternates, and witnesses were waiting]; People v. Dell, supra, at p. 256 [“When the juror
is not present in the courtroom it would appear unreasonable to require the sick … juror
to come into the courtroom in order to hold a hearing to substantiate the factual basis for
the juror’s claim of illness”].)
       Additionally, contrary to defendant’s contentions, the court was not required to
continue the trial to the following Monday. Rather, “[w]hether a juror’s illness can best
be accommodated by a continuance or replacement with an alternate is a matter
committed to the trial court’s discretion.” (People v. Duff, supra, 58 Cal.4th at p. 561.)
Here, the trial court weighed the arguments for and against discharging Juror No. 6. It
concluded Juror No. 6’s illness could best be accommodated by replacing her with an
alternate considering that the evidence was set to conclude that day, the other 11 jurors
and two alternates were present and ready to proceed, and it was not certain Juror No. 6
would actually be able to attend on the following Monday. We cannot conclude the
court’s decision was an abuse of discretion. (See People v. Duff, supra, at pp. 560–561,
fn. omitted [“demonstrable reality test does not demand of trial judges confronted with
sick jurors that they elicit conclusive proof of the length of future incapacitation; judges
are lawyers, not doctors. Nor does it demand that incapacitation exceed some preset
length; in the right circumstances, an absence of a day or less may warrant excusal”].)
       Irrespective, even if we were to conclude the court abused its discretion in
dismissing Juror No. 6, we cannot conclude defendant was prejudiced. In so concluding,
we reject defendant’s argument the alleged error here is structural; rather, we find

                                              8.
defendant’s cited authorities inapposite. (See Nguyen v. United States (2003) 539 U.S.
69, 81–83 [concluding unauthorized judge sitting on Ninth Circuit panel that decided
defendant’s appeal was reversible error]; Rose v. Clark (1986) 478 U.S. 570, 579
[concluding erroneous instruction that impermissibly shifted burden of proof on malice
was not structural and noting “if the defendant had counsel and was tried by an impartial
adjudicator, there is a strong presumption that any other errors that may have occurred
are subject to harmless-error analysis”]; United States v. Curbelo (4th Cir. 2003) 343
F.3d 273, 283–285 [structural error to proceed with 11 instead of 12 jurors without good
cause or defendant’s consent and in violation of Fed. Rules of Crim. Proc.]; United States
v. Essex (D.C. Cir. 1984) 734 F.2d 832, 838–845 [court erred in permitting 11 of 12
jurors to deliberate and return a verdict despite not finding good cause to excuse the 12th
juror, and error was reversible because defendant’s substantial right to a unanimous jury
of 12 jurors was violated].) Rather, because defendant does not claim that any of the
jurors who ultimately served were biased against him, his constitutional right to a fair and
impartial jury was not impaired. Thus, we review any alleged error in excusing Juror
No. 6 for prejudice under People v. Watson (1956) 46 Cal. 2d 818. (See People v. Bowers
(2001) 87 Cal. App. 4th 722, 735.) Accordingly, we must decide whether there is a
reasonable probability the juror’s excusal affected the verdict. (People v. Watson, supra,
at p. 836.)
       We cannot conclude the record before us establishes prejudice. Nothing in the
record indicates Juror No. 6 was leaning towards one side or the other when she was
excused from service. While Juror No. 6 asked about Delana’s hair and the presence of
artificial plants in the bathroom, neither of these questions suggested Juror No. 6 was
more likely to return a verdict in favor of defendant. (Cf. People v. Hamilton (1963) 60
Cal. 2d 105, 128, disapproved on other grounds in People v. Morse (1964) 60 Cal. 2d 631,
649 [finding defendant was prejudiced by dismissal of juror who disclosed she opposed
verdict imposing death penalty and was considering probability of life sentence because

                                             9.
her dismissal was tantamount to loading jury with those who might favor death penalty];
People v. Bowers, supra, 87 Cal.App.4th at pp. 735–736 [finding defendant was
prejudiced by dismissal of juror who was “lone holdout juror who steadfastly held to his
belief defendant was not guilty throughout the course of deliberations and until he was
discharged”].) Furthermore, there is nothing to suggest the alternate juror was less
qualified to serve than the dismissed juror or that the trial was rendered fundamentally
unfair as a result of Juror No. 6’s excusal. The alternate juror was examined by both
sides on voir dire, accepted as an alternate, heard all the evidence, and participated in
deliberations. On this record, we cannot conclude defendant was prejudiced. (See
People v. Dell, supra, 232 Cal.App.3d at p. 256 [defendant could not reasonably argue
she was prejudiced when an alternate replaced a sick juror because “[a]lternates are
selected from the same source, in the same manner, with the same qualifications and are
subject to the same challenges. Alternates have an equal opportunity to observe the
entire proceedings and take the same oath as the regular jurors”].)
       We reject defendant’s contention.
                                      DISPOSITION
       The judgment is affirmed.



                                                                                    PEÑA, J.
WE CONCUR:



FRANSON, Acting P.J.



DESANTOS, J.




                                             10.